Citation Nr: 1456091	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-14 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic strain of the right wrist with tearing of the scapholunate ligaments and disruption of distal radial-ulnar triangular fibrocartilage, post corrective surgery with residual scar, exclusive of a temporary total evaluation for convalescence from surgery from June 20, 2011 to October 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 10 percent for the Veteran's right wrist disability. 

In January 2012, the RO granted a temporary total rating for convalescence from right wrist surgery from June 20, 2011 to October 1, 2011 and assigned a 10 percent rating, effective October 2, 2011.  Therefore, the issue has been characterized as shown on the first page of this decision.

The Board notes that the July 2010 rating decision also denied a compensable rating for herpes simplex virus II.  The Veteran entered a notice of disagreement in November 2010 and a statement of the case was issued in May 2012.  However, in his June 2012 substantive appeal (VA Form 9), the Veteran expressly limited his appeal to the issue shown on the title page.  Therefore, the issue of entitlement to a compensable rating for herpes simplex virus II has not been perfected for appeal and, as such, it is not properly before the Board.

In October 2014, the Veteran submitted a September 2014 report of a VA magnetic resonance image of his right wrist without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  However, as his claim is being remanded, the AOJ will have an opportunity to review such submitted documents so that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a November 2014 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran served as a U.S. Navy yeoman and retired at the rank of Petty Officer First Class.  He contends that his right wrist disability is more severe than is contemplated by the current rating.  

The RO received the Veteran's claim for an increased rating in May 2010.  The Veteran underwent a VA examination in June 2010.  He underwent corrective surgery at a VA facility in June 2011 with the removal of hardware in September 2011, and was examined again in April 2012.  Before and after the surgery, examiners noted abnormal range of motion and functional loss due to pain and reduced grip strength.  In a June 2012 substantive appeal, the Veteran noted that, although he was able to continue working as a delivery driver, he experienced significant pain and difficulty with functions such as lifting, carrying, opening a door lock, and starting a vehicle.  He reported that he had to learn to perform many activities with his non-dominant left hand and that his functional deficits were more severe than are represented by limitation of flexion and extension alone.  

A September 2014 report of a VA magnetic resonance image of the Veteran's right wrist showed the same residuals of surgery as were noted in earlier studies, but also the presence of degenerative changes and effusion in the wrist joint.  The Veteran further reported that his VA primary care physician evaluated his wrist and found "significant abnormalities."  Such evidence suggests a worsening of the disability.   Moreover, previous examinations have not addressed the causes for the increased loss of strength and dexterity that may be attributed to muscle or nerve complications not contemplated solely by the Veteran's current 10 percent rating that is based on reduced range of wrist motion.  Therefore, a contemporary examination that addresses the current severity of the Veteran's right wrist disability, to include whether such results in neurological or muscular manifestations, is necessary.   

The Board further finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the file contains few VA outpatient treatment records for care starting in January 2010 and none since April 2012, although the Veteran reported receiving ongoing VA primary care including assessments of the right wrist disability.  Furthermore, in June 2012, he indicated that he would be seeking opinions form private treatment providers.  Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include VA treatment records dated from January 2010 to the present.

Finally, as discussed previously, it appears that the Veteran's right wrist disability may result in neurological or muscular impairment in addition to limitation of motion.  In this regard, such disability is currently rated pursuant to Diagnostic Code 5215, which pertains to limitation of motion of the wrist.  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider whether separate rating(s) are warranted under Diagnostic Codes referable to nerve or muscle impairment.  Additionally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the December 2012 supplemental statement of the case, which encompasses the treatment records received in October 2014.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from January 2010 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination of the right wrist.  Provide the paper claims file and access to the electronic files to the examiner.  Request that the examiner review the files and note the review in the examination report.  In this regard, the examiner should consider the Veteran's lay statements as well as the treatment records, to include any imaging studies.

Request that the examiner perform a clinical assessment of the nature and severity of the Veteran's right wrist disability and the surgical scars, including range of motion, pain at rest or on motion, and functional deficits such as loss of sensation, grip strength, and dexterity.  The examiner must order and review the results of any imaging or electrodiagnostic studies deemed necessary for a thorough evaluation.  

The examiner should indicate whether the Veteran's right wrist disability results in neurological or muscular impairment and, if so, the nature and severity of such manifestations.  

The examiner should also describe the functional impact the Veteran's right wrist disability has on his daily life and employment. 

A rationale should be provided for any opinion offered.

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence, to include all evidence received since the issuance of the December 2012 supplemental statement of the case, which encompasses the treatment records received in October 2014.  In readjudicating the Veteran's claim, the AOJ should consider whether separate rating(s) are warranted under Diagnostic Codes referable to nerve or muscle impairment.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




